Labatjve, J.
This is a suit to recover of the defendant the price of a tract of land sold.
Judgment was rendered in favor of the plaintiff, and the defendant appealed.
The appellee prays for the affirmance of the judgment.
The only complaint made in this court by the appellant’s heirs, who have been made parties, is, that there is error in the judment in the calculation, and in cpmpelling the defendant to assume a tacit mortgage of one of the minors of plaintiff.
The appellant has not pointed out where lies the error of calculation complained of. It was his business to show the item where it could be found. We cannot review and calculate o^e.1 the statement, in order to find whether there be error or not.
In the act of sale, it appears that it was the intention of the parties, that the purchaser was to assume certain tacit mortgages in favor of the vendor’s minor children, one of whom was omitted; the Court then properly deducted out of the price of the land, the amount coming to this child, and decreed that the defendant should pay it as a part of the tacit mortgage, which he had assumed.
Judgment affirmed, with costs.